Citation Nr: 1604284	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  11-19 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a head laceration.

2.  Entitlement to service connection for laceration of head, claimed as head injury (also claimed as traumatic brain injury with headaches, memory loss, and sinusitis).

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to a compensable disability evaluation for spontaneous pneumothorax, left lung, prior to September 8, 2010, and in excess of 10 percent thereafter.  

5.  Entitlement to an increased (compensable) disability evaluation for tendonitis, right shoulder (dominant).

6.  Entitlement to an increased disability evaluation for chondromalacia with prepatellar neuritis of the right knee, postoperative, currently evaluated as 20 percent disabling.

7.  Entitlement to an initial disability evaluation in excess of 20 percent for dry eye syndrome, bilateral, residual of flash burns to eyes,

8.  Entitlement to an initial compensable disability evaluation for residuals of flash burns to eyes, with bilateral brow ptosis, dermatochalasis, corneal defects and photophobia.

9.  Entitlement to an initial disability evaluation in excess of 20 percent for entropion, bilateral, residual of flash burns of eyes, from October 23, 2006 through April 4, 2007; 100 percent from April 5, 2007 to May 31, 2007; 20 percent from June 1, 2007 through November 4, 2009; 100 percent from November 5, 2009 through December 31, 2009; and noncompensable from January 1, 2010.

10.  Entitlement to an effective date earlier than September 8, 2010 for the assignment of a 10 percent disability evaluation for left spontaneous pneumothorax, to include whether clear and unmistakable error (CUE) exists in a May 7, 1991 rating determination, which granted service connection for a left spontaneous pneumothorax and assigned a noncompensable disability evaluation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1978 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared and gave testimony at a Travel Board hearing before the undersigned Veterans Law Judge at the Waco RO in November 2015.  A transcript of the hearing is of record.  

The RO initially addressed the issue of service connection for residuals of a head laceration on the basis of whether new and material evidence had been received.  The RO subsequently reopened the claim and addressed the issue on a de novo basis.  Regardless of the RO's actions, the Board is required to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board will address the issue of whether new and material evidence has been received to reopen the claim of service connection for residuals of a head laceration.  

As part of his claim for service connection for residuals of a head laceration, the Veteran claimed that this also caused his sinusitis.  As will be discussed below, the Board finds that the Veteran's in-service head laceration was not the cause of any current sinusitis.  However, the Veteran was diagnosed as having sinusitis in his service treatment records.  The June 2012 VA examiner indicated that the Veteran's sinusitis was not caused by his in service head laceration and provided rationale for that opinion.  She also indicated that the Veteran's in-service sinusitis  was not the cause of his current sinusitis but provided no rationale for her opinion.  Based upon the lack of detailed rationale, the Board has listed the issue of service connection for sinusitis as a separate issue on the title page of the decision and it will be addressed in the remand portion of this decision as further development is required on this issue.  

The issues of entitlement to service connection for sinusitis; a compensable disability evaluation for spontaneous pneumothorax, left lung, prior to September 8, 2010, and in excess of 10 percent thereafter; entitlement to an increased (compensable) disability evaluation for tendonitis, right shoulder (dominant); entitlement to an increased disability evaluation for chondromalacia with prepatellar neuritis of the right knee, postoperative, currently evaluated as 20 percent disabling; entitlement to an initial disability evaluation in excess of 20 percent for dry eye syndrome, bilateral, residual of flash burns to eyes; entitlement to an initial compensable disability evaluation for residuals of flash burns to eyes, with bilateral brow ptosis, dermatochalasis, corneal defects and photophobia; entitlement to an initial disability in excess of 20 percent for entropion, bilateral, residual of flash burns of eyes, from October 23, 2006 through April 4, 2007, 100 percent from April 5, 2007 to May 31, 2007, 20 percent from June 1, 2007 through November 4, 2009, 100 percent from November 5, 2009 through December 31, 2009, and noncompensable from January 1, 2010; and the issue of entitlement to an effective date earlier than September 8, 2010 for the assignment of a 10 percent disability evaluation for left spontaneous pneumothorax, to include whether CUE exists in the May 1991 rating determination granting service connection and assigning a noncompensable disability evaluation for spontaneous pneumothorax are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a head laceration/injury in May 1991.  The Veteran was notified of this decision that same month and did not appeal; thus, the decision become final.  

2.  Evidence received since the denial of service connection for residuals of a head laceration/injury raises a reasonable possibility of substantiating the claim.

3.  Residuals of a head laceration, claimed as head injury (also claimed as TBI with headaches, memory loss, and sinusitis) are not of service origin.  


CONCLUSIONS OF LAW

1.  The May 1991 rating determination denying service connection for residuals of a head laceration became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a head laceration has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for residuals of a head laceration, claimed as head injury (also claimed as traumatic brain injury with headaches, memory loss, and sinusitis) are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) . 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, as it relates to the issue of whether new and material evidence has been received to reopen the claim of service connection for residuals of a head laceration/injury, further assistance is not required to substantiate that element of the claim. 

As to the issue of service connection for residuals of a head injury on a de novo basis, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim in an April 2012 letter.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The April 2012 letter provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment (medical) records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, VA, and private, have been obtained and associated with the claims folder. 

In conjunction with his claim for residuals of a head injury, the Veteran was afforded a VA examination in June 2012, with an addendum opinion being obtained in August 2012.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and addendum report were adequate for rating purposes because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria and provided the necessary opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments set forth by his representative and by his appearing at the November 2015 Travel Board hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to notify or assist the appellant in substantiating this claim.

New and Material-Residuals of a Head Laceration/Injury

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In a May 1991 rating determination, the RO denied service connection for residuals of a head injury.  In denying service connection for residuals of a head injury, the RO noted that by history the Veteran sustained a laceration to the head in 1986, requiring 14 stiches.  It indicated that no residual disability was shown.  The RO found that there was no evidence of residuals from the head injury demonstrated.  

As noted above, the Veteran did not appeal the denial nor was evidence received which would have allowed the claim to remain open.  Thus, the decision became final.

Evidence available at the time of the rating determination included the Veteran's service treatment records and his initial request for service connection.  

Evidence added to the record since the previous denial includes more in-depth detail from the Veteran as to how the injury was sustained, numerous VA treatment records, and the results of a June 2012 VA examination with an August 2012 addendum report.  

The Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for residuals of a head laceration/injury.  Subsequent to the prior denial, the Veteran provided more in-depth detail as to how he injured his head and the VA examination reports contained subjective evidence of mild memory loss and sinusitis.  One of the bases for the prior denial was that there was no indication that there were no residuals of a head injury.  

The above evidence relates to previously unestablished elements of the claim, which were not of record at the time of the prior denial, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for residuals of a head laceration/injury is reopened.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.

The Board finds that it may proceed with the adjudication of the reopened claim for service connection on the merits without prejudice to the Veteran.  The RO has provided the Veteran notice as to the requirements for service connection.  The Veteran has presented evidence and argument during the instant appeal addressing the merits for residuals of a hearing injury.  For these reasons, the Board finds no prejudice to the Veteran based on de novo review.


Residuals of a Head Injury- De Novo Review

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The claimed residuals of a head injury are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, 708 F.3d 1331.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran maintains that he currently has residuals of a head injury from an injury sustained while hitting his head on a hatch door in service, to include residuals of a TBI, memory loss, headaches, and sinusitis.  

The Veteran has reported hitting his head on a safety door which required his receiving 141 stitches across the top of his head.  He has noted experiencing headaches, mostly sinus headaches near the scar location.  He has indicated that no testing was performed following the injury, to include whether he had sustained a concussion.  He has also indicated that he has had memory loss since service.  

Service treatment records reveal that at the time of an April 1989 report of medical examination, the Veteran was noted to have sustained a laceration to his head in 1986 which required 14 stitches with no residuals resulting from the injury.  

In April 1987, the Veteran was diagnosed as having sinusitis.  He was given antibiotics at that time.  In May 1988, the Veteran was seen with complaints of lightheadedness, blurred vision, and numbness, which began when his left hand, left side of his face, and leg went numb.  An assessment of TIA versus migraine/vascular was rendered.  There were no further complaints or findings related to any of the claimed disabilities in the service treatment records.  

In conjunction with his claim, the Veteran was afforded a VA examination in June 2012.  At the time of the examination, the examiner noted that the claims folder was not available for review.  The examiner reported that the Veteran stated that he walked into a security door in 1989 or 1990.  He was not wearing any protective gear on the head at that time.  The Veteran reported that he had loss of consciousness for a couple of seconds and that he sustained a laceration on the head and received stitches.  The Veteran indicated that he sustained a mild traumatic brain injury at that time.  He reported having had headaches once or twice a month, which were over the sinuses.  He also noted having sinusitis with weather changes.  Cognitive testing revealed a score of 27/30, which was reported to be in the normal range.  

Based upon the history provided by the Veteran, the examiner stated that the Veteran had sustained a TBI while in service.  The examiner indicated that the Veteran had a history of mild traumatic brain injury secondary to hitting his head on a security door in Germany in 1989 or 1990, with residual scar on head.  She opined that the headaches were not related to traumatic brain injury and that the Veteran had a diagnosis of sinusitis, with the headaches secondary to sinusitis.  She further indicated that memory loss, secondary to traumatic brain injury, was not found as the Montreal Cognitive Assessment test done showed a total score of 27/30, with normal range  26/30 or more than 26/30.  She observed that the Veteran reported memory loss for short-term events, such as remembering his cell phone number and remembering his kids' birth dates, etc., for the past 3 or 4 years.  The examiner observed that the onset of symptoms related to mild traumatic brain injury occurred immediately but not years later.  She further noted that sinusitis was not related to traumatic brain injury but was due to involvement of the sinuses.  She stated that traumatic brain injury was not known to cause sinusitis as sinusitis was inflammation of the sinuses. 

In an August 2012 addendum report, the examiner, after indicating that she had review the entire claims folder, reported that the Veteran had not been diagnosed as having a TBI in service.  She further indicated that the Veteran did not have headaches related to a TBI as there was no diagnosis of a TBI.  The examiner further reported that memory loss secondary to traumatic brain injury, was not found, as the Veteran had no diagnosis of traumatic brain injury.  The examiner further opined that sinusitis was not related to traumatic brain injury as the Veteran had no diagnosis of traumatic brain injury and that sinusitis was due to involvement of the sinuses.  The examiner also stated that the Veteran's claimed traumatic brain injury was not incurred in or caused by the laceration to his head in 1986 as the claims folder showed no diagnosis of traumatic brain injury during service.  The examiner further indicated that the Veteran's traumatic brain injury with headache, memory loss and sinusitis was not related to head injury, headaches, and sinusitis shown in service.  The examiner noted that a review of the claims folder showed no diagnosis of traumatic brain injury following laceration to head in 1986, and no diagnosis of headaches following laceration to head in 1986.  The examiner further observed that in May 1988, the Veteran was diagnosed with TIA vs migraine/vascular, which was two years later, and in April 1987, he was diagnosed with sinusitis.  It was again reported that sinusitis was inflammation of the sinuses and traumatic brain injury was not known to cause sinusitis. 

After a review of all the evidence, lay and medical, the preponderance of the evidence is against the claim for residuals of a head laceration, to include residuals of a TBI with headaches, memory loss, and sinusitis.  

Although service treatment records demonstrate that the Veteran sustained a laceration to his head in 1986, which required 14 stitches, the remaining treatment records are absent for residuals of the reported head injury.  While the Veteran was treated for sinusitis in April 1987, there was no indication that the sinusitis was a result of the head injury sustained in 1986.  There is also no evidence of the Veteran having sustained a traumatic brain injury as a result of the head injury.  The record is absent of findings of any type of TBI, to include at the time of the most recent VA examination.  Moreover, while the Veteran was seen in May 1988 with complaints of lightheadedness, blurred vision, and numbness, these were attributable to a possible TIA versus a migraine/vascular type headache.  There were no indications that any of these problems arose from the in-service head injury.  Furthermore, at the time of the April 1989 examination, the Veteran was specifically noted to have no residuals from the in-service head injury.  Therefore, the evidence does not reflect in-service residuals of a head injury.  

As to the Veteran's belief that he currently has residuals of a head injury, to include a TBI, memory loss. and sinusitis/headaches, as a result of his in-service head injury, the question of causation of a complex medical condition such as the claimed residuals of a head injury extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this regard, the Board notes that the Veteran was afforded a VA examination in June 2012, with an addendum report being obtained in August 2012.  The examiner, following a complete review of the record, which included statements from the Veteran as to how he had injured his head in service, indicated that the Veteran did not have any residuals of an in-service head injury.  The examiner specifically indicated that the Veteran did not have a TBI or memory loss, that any current headaches were not related to the inservice head injury, and that the Veteran's sinusitis was not related to the Veteran's in-service head injury residuals.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be probative of record. 

In sum, the preponderance of the evidence weighs against a finding that the Veteran had any current residuals of a head injury, to include a TBI, memory loss, or sinusitis/headaches.  



	(CONTINUED ON NEXT PAGE)



 ORDER

New and material evidence having been received, the claim of service connection for residuals of a head laceration/injury is reopened.

Service connection for laceration of head, claimed as head injury (also claimed as traumatic brain injury with headaches, memory loss, and sinusitis) is denied.  


REMAND

As it relates to the claim for an increased evaluation for the Veteran's service-connected right knee disorder, the Board notes that the Veteran was afforded a VA examination in May 2014.  At the time of his November 2015 hearing, the Veteran testified that since the time of the 2014 examination his right knee had given out on him on numerous occasions.  He also reported that his knee now became numb after only two hours of driving as opposed to four or five hours previously.  The Veteran reported that he now had instability on a regular basis and that he had fallen on a couple of occasions. 

As it relates to the claim for an increased evaluation for the right shoulder, the Board notes that the last comprehensive VA examination afforded the Veteran occurred in June 2012.  At his November 2015 hearing, the Veteran testified that the pain associated with motion of the right arm had increased greatly, to the point that now even tucking his shirt in caused pain.  He indicated that he had additional limitation.  He also indicated his willingness to report for another examination.  

As it relates to the claim for an increased evaluation for spontaneous pneumothorax, left lung, the last VA examination afforded the Veteran occurred in June 2012.  At his November 2015 hearing, the Veteran testified that his breathing condition was worse than it was at the time of the last VA examination.  He indicated that he now had to limit his activities due to his breathing problems.  .  

As it relates to the claims for higher initial disability evaluations for the Veteran's service-connected eye disabilities, the Board notes that the last comprehensive disability evaluation afforded the Veteran as it relates to his eye disorders occurred in December 2011.  Subsequent statements received from the Veteran following the December 2011 VA eye examination demonstrate that the Veteran has reported a worsening of his eye disorders, to include an August 2012 statement, wherein he stated that his drooping eyelids were impacting his visual acuity.  The Veteran has also indicated that the symptomatology associated with his eye disorders has been improperly rated and warrants reconsideration under different rating codes. 

As it relates to all the above claims, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for additional VA examinations regarding the above claimed disabilities are required.  38 U.S.C.A. § 5103A(d) (West 2014).

As it relates to the claim of service connection for sinusitis, the Board notes that the Veteran was seen in service with complaints of sinus problems and was treated for sinusitis.  The Veteran has reported having had sinusitis since his period of service.  At the time of the Veteran's June 2012 VA examination, he was noted to have sinusitis.  While the examiner appeared to indicate that the Veteran's sinusitis was not related to his sinusitis in service as part of the August 2012 addendum opinion as to whether his sinusitis was caused by the in-service head laceration/injury, the examiner did not provide any rationale for the direct service connection opinion.  As such, additional development is warranted on the issue of service connection for sinusitis.  

As it relates to the claim of CUE in the May 1991 rating determination granting service connection and assigning a noncompensable disability evaluation for a left spontaneous pneumothorax, the Board notes that in a July 2012 rating determination, the RO, in pertinent part, increased the Veteran's disability evaluation for his spontaneous pneumothorax from noncompensable to 10 percent disabling and assigned an effective date of September 8, 2010.  In his July 2012 notice of disagreement, the Veteran, in addition to indicating that a higher evaluation was warranted, also stated that this rating should have been applied back to the initial rating in May 1991, as an improper rating code had been used when rating the Veteran's disability.  

While the RO, in its June 2015 statement of the case, listed the issue as evaluation of spontaneous pneumothorax, left lung currently evaluated as 10 percent disabling and entitlement to an effective date for the 10 percent evaluation prior to September 8, 2010, and indicated that there was no evidence in the Veteran's file which would allow for an effective date earlier than September 8, 2010, it did not provide the Veteran with the proper regulations or address the Veteran's specific claims as to why there was error in the May 1991 rating determination.  As such, this matter must be remanded for additional development, to include issuing a supplemental statement of the case, to include pertinent law and regulations on the issue of whether CUE exists in the May 1991 rating determination, which granted service connection and assigned a noncompensable disability evaluation for left spontaneous pneumothorax.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all treatment records of the Veteran from all identified VA facilities from January 2015 to the present.

2.  Schedule the Veteran for a VA examination to determine the symptoms and severity of his service-connected right knee and right shoulder disorders.  The entire record should be made available to the examiner.  All tests and studies deemed necessary by the examiner should be performed. 

As to the right knee, the examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms, slight, moderate, or severe.

As to the right shoulder, the examiner should identify the current symptoms attributable to his service-connected right shoulder disability.  The extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The RO/AMC should also arrange for the Veteran to undergo a VA respiratory examination in order to evaluate the current nature and severity of his service-connected spontaneous pneumothorax residuals.  The entire record should be made available to the examiner.  The examiner should specifically take note of the Veteran's apparent continued inability to engage in any significant physical activity without experiencing shortness of breath.

All indicated tests and studies should be accomplished, and all clinical findings reported in detail. 

The examination report should specifically include PFT findings, including post-bronchodilator FEV-1, FEV-1/FVC, and DLCO (SB).  If the DLCO test is not performed, the examiner should provide explanation as why this test is contraindicated or would not be useful or valid in evaluating the nature and extent of the Veteran's disability.  Similar reasons should be provided if the post-bronchodilator values are not reported.

The examiner should also indicate whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or whether he requires outpatient oxygen therapy as a result of his chest disability with shortness of breath.  Additionally, the examiner should provide an opinion as to the overall level of functional impairment experienced by the Veteran due to the chest pain and shortness of breath. 

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Schedule the Veteran for a VA eye examination, to determine the nature and severity of his service-connected flash burn residuals.  The entire record should be made available to the examiner for review in connection with the examination.  Any indicated studies, to include visual field testing, should be performed. 

The examiner should indicate what, if any, symptomatology, to include loss of vision, is related to the Veteran's service-connected flash burns to the eyes.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sinus disorder.  All indicated tests and studies should be performed and all findings should be reported in detail  The entire record should be made available to the examiner.  Following examination of the Veteran, the examiner is requested to render the following opinions:  

(a)What, if any, are the Veteran's current sinus disorders?  

(b) Is it at least as likely as not (50 percent probability or greater) that any current sinus disorders, to include sinusitis, are had their onset in service or are otherwise related to the Veteran's period of service?  The examiner is to address the Veteran's treatment for sinusitis in service when rendering his/her opinion.

Complete detailed rationale is requested for each opinion that is rendered.  

6.  Thereafter, the RO/AMC must ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  Readjudicate the issue of entitlement to an effective date earlier than September 8, 2010 for the assignment of a 10 percent disability evaluation for left spontaneous pneumothorax, to include whether CUE exists in the May 7, 1991, rating determination, which granted service connection for left spontaneous pneumothorax and assigned a noncompensable disability evaluation.  The SSOC must provide the Veteran with all pertinent laws and regulations regarding CUE and provide a discussion of the facts raised by the Veteran as part of his claim for an earlier effective date for the assignment of a 10 percent disability evaluation for left spontaneous pneumothorax.  

8.  Thereafter, the RO/AMC should readjudicate the remaining issues on appeal.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


